
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3597
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide that funds allocated for
		  community food projects for fiscal year 2008 shall remain available until
		  September 30, 2009.
	
	
		1.Community food projects
			(a)Technical correctionSection 4406(a)(7) of the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–234; 122 Stat. 1902) is
			 amended by striking “Food and Nutrition Act of 2008” and inserting “Food Stamp
			 Act of 1977”.
			(b)Allocation of fundsFunds allocated under section 25(b) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2034(b)) for fiscal year 2008 shall remain
			 available until September 30, 2009, to fund proposals solicited in fiscal year
			 2008.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
